In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-147V
                                         UNPUBLISHED


    LISA M. JACKSON                                           Chief Special Master Corcoran
    p/k/a Lisa M. Gilbertson,
                                                              Filed: April 13, 2020
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                   Table Injury; Tetanus Diphtheria
    HUMAN SERVICES,                                           acellular Pertussis (Tdap) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Kate Gerayne Westad, SiebenCarey, Minneapolis, MN, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On January 29, 2019, Lisa Jackson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus, Diphtheria, acellular Pertussis
(“Tdap”) vaccine administered on February 4, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On April 10, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1. Specifically, Respondent concludes that Petitioner’s “medical course is consistent
with SIRVA as defined by the Vaccine Injury Table and corresponding Qualifications
and Aids to Interpretation.” Id. at 6. Respondent further agrees that Petitioner “suffered
the residual effects of her condition for more than six months.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2